DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of SEQ ID NOs: 259, 279, 307, 309, 314, 333, 344, 363, 383 and 395 in the reply filed on March 4, 2022 is acknowledged. With regard to claims 15-17, the SEQ ID NOs in these claims correspond to the same nucleotide sequences as in claims 1 and 6 with the addition of TT overhangs.

Claim Objections
Claim 5 is objected to because of the following informalities:  the word “independently” is misspelled in line 3.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13 and 18 of U.S. Patent No. 8,946,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to double-stranded RNAs targeted to RRM2 that comprise antisense strands of SEQ ID NOs: 236, 242, 257, 262, 266, 272, 289 or 315. The patent claims are a species that would anticipate the instant claims, which are directed to antisense strands comprising SEQ ID NOs: 234-466. With regard to instant claim 8, patent claims 5, 6 and 15 are directed to modified versions of the sequences in patent claim 1, shown in table 2. These include SEQ ID NOs: 477 & 963, which comprise 2'-O-methyl nucleotides and phosphorothioates in the overhang. With regard to instant claims 13, 14, 17 and 18, patent claim 12 specifically recites modifications comprising cholesterol, dodecanoic acid or bisdecylamide groups, thus disclosing a conjugate comprising a ligand.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,938,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to double-stranded RNAs targeted to RRM2 that comprise antisense strands of SEQ ID NOs: 242, 289 or 315. The patent claims are a species that would anticipate the instant claims, which are directed to antisense strands comprising SEQ ID NOs: 234-466. With regard to claims 15-17, patent claim 10 recites the claimed sequences with overhangs. The SEQ ID NOs recited in these claims are identical to those of instant claim 1 with the addition of overhanging nucleotides. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,619,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to double-stranded RNAs targeted to RRM2 that comprise antisense strands of SEQ ID NOs: 300, 331, 351, 369, 379, 393, 405 or 424. The patent claims are a species that would anticipate the instant claims, which are directed to antisense strands comprising SEQ ID NOs: 234-466. With regard to claims 15-17, patent claim 10 recites the claimed sequences with overhangs. The SEQ ID NOs recited in these claims are identical to those of instant claim 1 with the addition of overhanging nucleotides. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-7 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US 5,998,383) and Lewis et al. (US 2004/0009946).
Wright et al. teach and claim antisense oligonucleotides targeted to RRM2 which inhibit tumor cell growth. One of these sequences, SEQ ID NO: 69, is identical to instant SEQ ID NO: 383. Wright et al. do not teach siRNAs comprising any of their sequences.
However, it was well known to those of ordinary skill in the art that both antisense oligonucleotides and siRNAs are functionally equivalent nucleic acids capable of inhibiting gene expression and that siRNAs provide advantages over antisense oligonucleotides. 
For example, Lewis et al. teach at paragraph 22 that siRNAs may offer certain advantages over other polynucleotides known to the art (e.g., antisense, ribozyme or triplex polynucleotides) for use in modulation of gene expression. These advantages include lower effective siRNA concentrations, enhanced siRNA stability, and shorter siRNA oligonucleotide lengths relative to other polynucleotides. In contrast to single-
At paragraphs 57-59 Lewis et al. teach that as discussed above, siRNAs exhibit desirable stability characteristics and may, but need not, be further designed to resist nuclease degradation by using modified linkages such as phosphorothioate and may be further modified to increase stability in vivo. Possible modifications include the use of phosphorothioate or 2' O-methyl and/or the inclusion of nontraditional or modified bases. The siRNAs may further be conjugated to improve their serum stability and/or delivery properties.
 At paragraphs 44-45 Lewis et al. teach preferred siRNAs comprise about 18-30 nucleotide base pairs and in some embodiments the siRNA has 1-2 overhanging nucleotides at the 3' end of one or both strands. The two-nucleotide overhang is preferably a thymidine dinucleotide (TT) but may also comprise other bases.
 Lewis et al. teach at paragraph 29 a pharmaceutical composition comprising an siRNA polynucleotide and a physiologically acceptable carrier.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the antisense sequences taught by Wright et al., including SEQ ID NO: 69, as an siRNA. Producing such an siRNA with SEQ ID NO: 69 as the antisense strand would provide a sense strand having instant SEQ ID NO: 151. The person of ordinary skill in the art would make the sequences of Wright et al. as siRNAs because Lewis et al. teach that siRNAs provide advantages over antisense oligonucleotides, in vivo stability.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. and Lewis et al. as applied to claims 1-7 and 13-21 above, and further in view of Vornlocher et al. (US 2011/0245320).
The teachings of Wright et al. and Lewis et al. are described in the previous rejection. These references suggest an siRNA which comprises instant SEQ ID NO: 383 and contains overhangs and modified nucleotides, but do not teach an siRNA comprising phosphorothioate, 2’-Omethyl and 2’-fluoro modifications in one or both strands.
Vornlocher et al. teach modified dsRNAs having improved stability in cells, and methods of making and using these dsRNAs. At paragraph 93 Vornlocher et al. teach modifications that increase stability of dsRNAs include, among others, addition of one or more unpaired nucleotides or dinucleotides at an end of the double stranded structure (i.e., an overhang), chemical modification of a nucleotide such as a 2'-O-methyl group or a 2'-deoxy-2' -fluoro group, and modified linkages such as a phosphorothioate. The "modified dsRNA" of their invention contains a modification in its chemical structure that 
Examples of modified dsRNAs are shown in table 2 and include numerous sequences having combinations of modifications, including sequences (e.g. AL-DP-5448) where phosphorothioate, 2’-Omethyl and 2’-fluoro modifications are all present within a sequence.
The teachings of Wright et al. and Lewis et al. are obvious for the reasons set out in the previous rejection. It would further have been obvious to one of ordinary skill in the art at the time of filing to make the siRNA with at least one 2’-Omethyl, at least one 2’-fluoro and at least one phosphorothioate, and to put phosphorothioate linkages in the overhang. The person of ordinary skill in the art would do so and would expect success because Vornlocher et al. teach that modified dsRNAs having modifications have improved stability in cells and demonstrate by exemplifying combinations of modifications that a particular combination and placement of modifications is a matter of design choice made in order to obtain an siRNA with the optimum level of stability for the desired application.

Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635